Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 11/29/2022. 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-11 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by JANG (US-20020062909-A1), hereinafter referred to as JANG.
Regarding Claim 1, JANG teaches a process for additive manufacturing of a thermoset resin fiber reinforced composite (abstract), comprising : depositing a fiber material along a path having a direction (Figure(s) 1, 46, fiber, Paragraph(s) 0074-0075); heating the fiber material using a heater to generate a moving thermal gradient in the fiber material trailing the heater relative to the path direction (heated roller, Paragraph(s) 0084, 0045, 0060); and dispensing a thermosetting polymer material on the heated fiber material at a trailing distance the from the heater along the path (nozzle 40, Figure(s) 1; epoxy, Paragraph(s) 0007, 0016, Paragraph(s) 0033-0034); wherein the thermosetting polymer dynamically wicks into the fiber material along the thermal gradient in the path direction (Paragraph(s) 0007, 0032, Claim 16, 24).  
Regarding Claim 5, JANG teaches the process  according to claim 1, wherein the fiber material comprises a plurality of fibers defining one or more spaces between neighboring fibers and the thermosetting polymer wicks into the one or more spaces and surrounds the plurality of fibers (JANG, Paragraph(s) 0119, fibers, screen of fibers, Paragraph(s) 0013).  
Regarding Claim 6, JANG teaches the process  according to claim 1, wherein the fiber material comprises one or more porous fibers having a plurality of pores and the thermosetting polymer wicks into the one or more pores (JANG, Paragraph(s) 0027).  
Regarding Claim 7, JANG teaches the process  according to claim 1, wherein the thermosetting polymer has a viscosity that decreases with increasing temperature along the thermal gradient (JANG, heated roller, Paragraph(s) 0084, 0045, 0060; viscosity is a function of temperature.).  
Regarding Claim 8, JANG teaches the process  according to claim 1, comprising placing the heater in contact with the fiber material during the step of heating the fiber material (JANG, heated roller, Paragraph(s) 0084, 0045, 0060).  
Regarding Claim 9, JANG teaches the process  according to claim 1, wherein the path is defined on a 2D or 3D substrate or in free space (Figure(s) 1, part 24).  
Regarding Claim 10, JANG teaches the process  of claim 1, comprising depositing a plurality of layers one on top of another to form the composite (Figure(s) 1).  
Regarding Claim 11, JANG teaches the process  according to claim 1, comprising performing the process using a printing head attached to an automated robot arm having at least three degrees of freedom (xyz, 54 on material dispensing device 38, Figure(s) 1 and abstract), wherein the printing head includes a source of the fiber material (strands of pore-filling materials, Paragraph(s) 0063), a guide for disposing the fiber material in a desired location (28 compactor, Figure(s) 1), the heater spaced a trailing distance from the guide relative to the path direction (heated roller, Paragraph(s) 0084, 0045, 0060), and a dispenser for dispensing the thermosetting polymer material at a trailing distance from the heater (40, Figure(s) 1).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over JANG, AS APPLIED TO THE ABOVE CLAIMS, in view of FOREST (US-20170001373-A1), hereinafter referred to as FOREST.
Regarding Claim 2, JANG teaches the process  of claim 1, wherein the fiber material (JANG, fiber, abstract); however, JANG  does not teach comprises one or more continuous carbon fibers, a carbon-containing material, or one or more non-carbon fibers coated with a carbon-containing material.  
In the same field of endeavor, FOREST teaches a fiber composite layer comprises one or more continuous carbon fibers (FOREST, carbon fiber layers, abstract), a carbon-containing material (FOREST, carbon fiber layers powder, Paragraph(s) 0005).
JANG and FOREST are analogous in the field of fiber composite layers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fibers as taught by JANG with the carbon fibers as taught by FOREST, because carbon increases the strength of the resin structure as well as having improved friction properties (Paragraph(s) 0051).
Regarding Claim 3, JANG and FOREST teach the process  of claim 2; JANG further teaches wherein the thermosetting polymer comprises an epoxy (JANG, Paragraph(s) 0007, 0016, 0033-0035, epoxy).  
Regarding Claim 4, JANG and FOREST teach the process  of claim 3; JANG further teaches wherein the epoxy comprises two-part system comprising a resin and a curing agent (JANG, curing agent, Paragraph(s) 0035), and the method comprises mixing the resin and the curing agent prior to dispensing the material on the heated fiber material (JANG, Paragraph(s) 0035).  	

		

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NIELSON-COLE (US-20160136897-A1) teaches a core/epoxy extruder with a heating element (abstract).
CHAPIRO (US-20190299522-A1) teaches a nozzle with a radiative chamber and filament guide with wicking function attached to a robotic head (Figure(s) 8).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743